Citation Nr: 0823065	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  02-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana.  

An October 2006 statement of the case denied the veteran's 
claims for service connection for a gastric disability, for 
osteoarthritis, for urethritis, for erectile dysfunction, for 
tingling and numbness, for depression, and for compensation 
under 38 U.S.C.A. § 1151 for a left leg condition.  By a June 
2007 letter the VA informed the veteran that his substantive 
appeal, received in January 2007, was untimely and what the 
veteran could do if he disagreed.  No reply was received from 
the veteran and consequently these claims are not in 
appellate status before the Board.

The veteran's claim was remanded by the Board for further 
development in August 2003.  The development has been 
completed and the veteran's claim is now ready for review by 
the Board.

The record contains a copy of an August 2007 letter from the 
Veterans of Foreign Wars (VFW) to the veteran informing the 
veteran that the VFW was no longer representing him.  The 
veteran does not currently have a representative.


FINDING OF FACT

A diagnosis of PTSD is not demonstrated by a preponderance of 
the evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In January 2002, November 2003, and again in August 2004, the 
RO wrote to the veteran and specifically informed him of the 
type of evidence needed to support his claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.    

A June 2008 letter provided the veteran notice of the type of 
evidence necessary to establish disability ratings and 
effective dates with respect to the veteran's claim.  See 
Dingess.  The Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has denied the veteran's claim.  
Consequently, no disability ratings or effective dates will 
be assigned, so there can be no possibility of any prejudice 
to the veteran in the timing of this portion of the notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service treatment records, service 
personnel records, and VA medical records.  The veteran has 
submitted internet articles and service records in support of 
his claim.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
he has done so.  The record does not indicate that there are 
any additional outstanding pertinent records related to the 
veteran's claim.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  History and Analysis

At an August 2002 hearing before the undersigned Veterans Law 
Judge the veteran asserted that he had PTSD due to his 
Vietnam service.  He said that he rode "shotgun" in convoys 
and that sometimes overnight they got a lot of incoming fire.  
He also reported seeing dead bodies beside the road after a 
tanker got blown up.  The veteran testified before a Decision 
Review Officer in September 2007.  At that hearing the 
veteran submitted Operations Reports - Lessons Learned 
documents that the veteran asserted supported his claims that 
he had come under fire and that tankers had blown up.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The Board finds that the preponderance of the evidence is 
against a diagnosis of PTSD.  The Board recognizes that there 
are several references to PTSD in the veteran's records.  In 
January 2002 the veteran underwent part of a VA psychiatric 
examination.  Due to time constraints the veteran was 
requested to return later for completion of the examination.  
The veteran failed to show up on the date the examination was 
supposed to be completed.  Based on the uncompleted 
examination the veteran was provided a diagnosis of PTSD.  
Since this diagnosis was based on an incomplete examination 
of the veteran, the Board finds that this is considered 
inadequate and does not support a probative diagnosis of 
PTSD.  Furthermore, subsequently dated medical records that 
refer to this examination report, including a September 2007 
letter that was written by a VA psychologist at the veteran's 
request, indicate that the January 2002 report meant that 
PTSD was to be ruled out, and not that the veteran had an 
actual diagnosis of PTSD.  VA psychology reports dated from 
February 2006 to May 2007 also note "rule out" PTSD, but do 
not contain an actual diagnosis of PTSD.

The Board finds that the most probative evidence of record 
supports a finding that the veteran does not have PTSD.  The 
Board observes the veteran's service medical records make no 
reference to any psychiatric disability.  On VA examination 
in April 1990, the veteran was found to have no psychiatric 
abnormalities.  From January 2002, the veteran has received 
various diagnoses including personality disorder, anxiety, 
depression, and schizoaffective disorder.  Furthermore, in 
December 2003, the veteran was examined by a VA psychiatrist 
who specifically stated that the veteran does not have PTSD.  
The Board finds that the record does not contain medical 
evidence establishing a diagnosis of PTSD in accordance with 
§ 4.125(a).  As aptly noted above, the January 2002 report 
indicating a diagnosis of PTSD was based on an incomplete 
examination, and subsequent VA mental health professionals 
have reviewed the findings and diagnosis resulting that 
examination and have interpreted the diagnosis to actually 
meant "rule out PTSD."  In this case the medical evidence 
clearly shows that the veteran's mental health problems are 
due to other psychiatric disabilities and the only complete 
psychiatric examination report which discusses PTSD confirms 
that the veteran does not have PTSD.  For these reasons, the 
Board determines that the preponderance of the evidence is 
against the claim of service connection for PTSD.  
Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


